Citation Nr: 0427748	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purposes of receiving Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from April 1958 to 
January 1979.  He died in September 2000.

The appellant, who is the veteran's widow, appealed a March 
2001 determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, in which the RO 
determined that the appellant could not be recognized as the 
veteran's surviving spouse for the purposes of receiving VA 
benefits because they were married for less than one year at 
the time of his death.  In July 2003, the Board remanded the 
appellant's claim to the RO for further development, to 
include readjudication under the Veterans Claims Assistance 
Act of 2000.


FINDINGS OF FACT

1.  The appellant and the veteran began living together in 
1983, essentially held themselves out to the community as 
husband and wife, and purchased a home together in 1990, 
several years before his death.

2.  No children were born of the union of the appellant and 
the veteran.

3.  The appellant and the veteran entered into an attempted 
ceremonial marriage on November [redacted], 1999, which was found to 
be invalid due to a prior nonfinal divorce proceeding between 
the veteran and his first wife.

4.  The appellant and the veteran entered into a marriage 
ceremony in March 2000, which was within one year of the 
veteran's death on September [redacted], 2000.

5.  Common-law marriage is not recognized as valid in the 
State of Arizona.

6.  The appellant has shown that she had no knowledge of any 
legal impediment to her entering into a common-law marriage 
with the veteran in the State of Arizona, including that 
State's nonrecognition of common-law marriages, and a prior 
nonfinal divorce between the veteran and his first wife.

7.  There is an approximate balance in the evidence to 
support a finding that the appellant and the veteran intended 
to enter into a common-law marriage, manifested by 
cohabitation and other indicators of being married, more than 
one year before the death of the veteran, and that such 
marriage, although not valid under State law, was invalid 
only because of impediments unknown to the appellant.


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the 
appellant may be recognized as having a deemed-valid marriage 
to the veteran for more than one year before his death, and 
is the surviving spouse of the veteran for the purpose of VA 
benefits.  38 U.S.C.A. §§ 101(1), (31), 1541, 5100-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.1(j), 3.50, 
3.52, 3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant maintains that she and the veteran met, fell in 
love, and began living together in 1983, and were 
continuously together until his death in September 2000.  She 
has indicated that both were previously married, and he 
believed he was divorced.  She submitted a copy of a legal 
separation statement dated in July 1982, and an amended 
separation statement, dated in September 1986, which he had 
signed.  A February 1998 note signed by the veteran refers to 
his "ex-wife".

A marriage certificate indicates that the appellant and 
veteran were married in Phoenix, Arizona, on November [redacted], 
1999.  Thereafter, according to signed statements in the file 
from the appellant and her friends and family, the veteran's 
first wife came forward and advised him that their previous 
divorce proceeding had never become final.  The appellant 
indicated that her marriage to the veteran then had to be 
dissolved.  

Subsequently, the appellant submitted a copy of a final 
divorce decree, by a Superior Court in Maricopa County, 
Arizona, dated in March 2000, which formally dissolved the 
veteran's first marriage.  The veteran and the appellant were 
married later that month in Glendale, Arizona, as documented 
by a marriage certificate dated March [redacted], 2000.  The veteran 
died on September [redacted], 2000.  In a September 2002 written 
statement, the appellant's accredited service representative 
noted that the appellant and veteran had been legally married 
for 302 days.

The appellant maintains that she and the veteran had a long-
term and committed life partnership that, for all intents and 
purposes, was as if they were married.  In a November 2000 
written statement, she said that in 1981 the veteran told her 
he had recently separated from his first wife, and was 
proceeding with a divorce action.  In 1982, he told her that 
his divorce was final; they started dating, and then began 
living together in 1982.  In 1990, and they purchased a house 
together.  She said in their initial years together, they 
talked of marriage, but were not planning on having children, 
and were both felt "burned" by their earlier experiences.  
As time passed, she said they realized nothing would change 
if they married.  

Further, the appellant indicated that in the mid-1980s, the 
veteran's mother, an extremely devout Catholic, moved to 
Phoenix, and they took over her care.  The appellant said the 
veteran's mother did not believe in divorce and remarriage.  
In consideration of her feelings, the appellant and veteran 
did not move to legalize the relationship.  After the 
veteran's mother died in January 1999, she said they planned 
to be married on New Year's Eve, but the plans were postponed 
when he was diagnosed with lung cancer, and they did not 
marry until November 1999.  Thereafter, his ex-wife told him 
that they were only legally separated and not divorced, thus 
necessitating the dissolution of the appellant's and 
veteran's attempted marriage and their legal marriage in 
March 2000, after finalization of his divorce from his first 
wife.

In support of her claim, in July 2002, the appellant 
submitted signed statements from her friends and family.  One 
friend, S.J., said that the appellant and veteran had an 
exclusive relationship since 1983, and were always seen by 
their friends, family, co-workers, and the community as a 
married couple.  The friend said that the appellant and 
veteran were considered by all who knew them to be a 
committed married couple.  S.J. said that the appellant cared 
for the veteran's elderly mother until her death in 1999.  
J.G., the appellant's sister-in-law, stated that the 
appellant and veteran lived together, shared income and 
property, and took care of one another in sickness and 
health.  She said that the appellant was "an extraordinarily 
devoted wife to [the veteran] for more than twenty years, and 
his constant companion and nurse during his long and painful 
illness."  J.M., the veteran's sister, said that after 
meeting the appellant the veteran felt their nuptials should 
be postponed until their devout Catholic parents adjusted to 
the relationship.  At her mother's death, J.M. said that the 
appellant assumed responsibility for managing the sale of 
property and distributing the proceeds in a fair and 
equitable manner, while still nursing the veteran in his 
illness.

In a September 2002 Statement of Marital Relationship (VA 
Form 21-4170), the appellant said she lived as husband and 
wife with the veteran since June 1983.  A signed Supporting 
Statement Regarding Marriage (VA Form 21-4171) was received 
from S.D., and from S.C., both dated in September 2002.  S.D. 
said she knew the appellant and veteran since 1998, and S.C. 
knew them from 1990.  Both signed forms indicated that the 
veteran and appellant were generally known as husband and 
wife and that they never denied the marriage.  S.D. and S.C. 
said that they considered the veteran and appellant to be 
husband and wife.  They also indicated that they heard the 
veteran or appellant refer to each other as husband and wife 
and they maintained a home and lived together as husband and 
wife.

In October 2002, the appellant submitted additional documents 
in support of her claim, including copies of real estate 
paperwork for a rental lease dated in 1983, and mortgage 
papers dated in 1990, indicating that she and the veteran 
leased, and then co-owned their residential property, and 
shared living costs and other financial obligations.  She 
also submitted evidence of her designation as his beneficiary 
on an individual retirement account (IRA) and a life 
insurance policy.  

In a signed statement dated in March 2004, the appellant said 
that she was under the impression that common-law-marriages 
were recognized in Arizona during the period in which she 
cohabitated with the veteran. 

II.  Legal Analysis

A.  Veterans Claims Assistance Act

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

In view of the favorable disposition of the claim on appeal 
that is being granted (recognition as a surviving spouse), 
and in light of the RO's March 2004 letter to the appellant, 
clearly outlining the requirements of VCAA, she has not been 
prejudiced, and we find that VA has satisfied its duty to 
assist in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claim, under both former 
law and the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, an appellant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3) (West 2002).  "Marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2003).  
"Surviving spouse" means a person of the opposite sex who 
is a widow or widower, provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(c) 
(2003).

As noted, the validity of a marriage is determined based upon 
the law of the jurisdiction where the parties resided at the 
time of the marriage or when the rights to benefits accrued.  
38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 
(1993).  A valid marriage may be established by various types 
of documentary evidence, together with the appellant's 
certified statement concerning the date, place, and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by the 
evidence, would warrant acceptance of the marriage as valid.  
38 C.F.R. § 3.205(a) (2003).  In jurisdictions where 
marriages other than by ceremony are recognized, the marriage 
may be established by the affidavits or certified statements 
of one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  38 
C.F.R. § 3.205(a)(6) (2003).  This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know, as the result of personal 
observation, the reputed relationship which existed between 
the parties to the alleged marriage, including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  Id.

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the appellant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. § 
3.205(c) (2003).

The appellant herein contends that she should be recognized 
as the veteran's surviving spouse because she lived with him 
continuously for many years prior to his death, they held 
themselves out as husband and wife in their various 
communities, and they were legally married.  She is aware 
that the veteran's previous undissolved marriage, and the 
lack of legal recognition of common-law marriage in the State 
of Arizona, prevented her from being legally married to him.  
However, she also asserts that she was unaware of those 
impediments during her cohabitation with the veteran.  Thus, 
because she believes that she and the veteran would have had 
a valid common-law marriage if not for one or both of those 
unknown impediments, the appellant is seeking entitlement to 
a surviving spouse's VA benefits based upon a "deemed 
valid" marriage under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52.

The Board will consider whether the time the veteran and the 
appellant cohabited could be used to extend the time they 
were together under the theory of a common-law marriage.  As 
previously noted, VA regulations define marriage as "a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits 
accrued."  38 C.F.R. § 3.1(j).  In this case, the veteran 
and the appellant were domiciled in, and were putatively 
married in Arizona, and the veteran died in that State; 
therefore, the law of Arizona is controlling in this matter.

In addition, as mentioned above, where an attempted marriage 
is invalid by reason of preexisting legal impediment, VA 
regulations allow for certain attempted marriages to be 
nevertheless "deemed valid" if specific legal requirements 
are met.  Basically, such an attempted marriage will be 
deemed valid if: (a) the attempted marriage occurred one year 
or more before the veteran died; and (b) the claimant entered 
into the marriage without knowledge of the impediment; and 
(c) the claimant cohabited with the veteran continuously from 
the date of the attempted marriage until his death; and (d) 
no other claimant has been found to be entitled to gratuitous 
VA death benefits.  38 C.F.R. § 3.52.  If the provisions of 
38 C.F.R. § 3.205(a) are satisfied as well as those of 38 
C.F.R. § 3.52, the claimant's signed statement that she had 
no knowledge of an impediment to a marriage to the veteran 
will be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The term "legal impediment" has been interpreted in an 
opinion by the VA General Counsel, VAOPGCPREC 58-91 (June 17, 
1991), to include the requirement of a marriage ceremony by a 
jurisdiction that does not recognize common-law marriages.  
The Court of Appeals for Veterans Claims has also issued 
pertinent directives in this regard in Colon v. Brown, 9 Vet. 
App 104 (1996).  Specifically, in cases such as the 
appellant's, the claimant must be given an opportunity to 
submit a signed statement pursuant to 38 C.F.R. § 3.205(c), 
indicating that she had no knowledge of an impediment to the 
marriage.  The Court indicated that if the appellant was 
unaware of the impediment, then an otherwise invalid common-
law marriage could be deemed valid.  See also Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994); Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).

In this case, there was a legal impediment to a common-law 
marriage between the veteran and the appellant.  That is, the 
State of Arizona, by law, does not recognize such marriages.  
In this regard, the Board notes that the appellant has 
specifically submitted a signed statement, dated in March 
2004, in which she asserted that she did not realize that the 
State of Arizona did not recognize common-law marriages.  The 
Board finds that there is no evidence that the appellant was 
aware that the State of Arizona did not recognize common-law 
marriages prior to her claim.

Thus, the Board accepts the statement of the appellant that 
she was ignorant that a legal impediment (that common-law 
marriages are not recognized in the State of Arizona) 
prohibited her and the veteran from entering into such a 
marriage at least sixty-five days prior to November 1999.  
The Board notes the requirements of 38 C.F.R. § 3.52 for a 
"deemed valid" marriage have also been satisfied.  The 
evidence of record supports the findings that the attempted 
marriage (common-law) occurred one year or more before the 
veteran died; the appellant entered into the marriage without 
knowledge of any legal impediment; and the appellant 
cohabited with the veteran continuously from long before and 
from the date of the attempted marriage until his death.  In 
addition, no other claimant has been found to be entitled to 
gratuitous VA death benefits.  Further, the record indicates 
that the appellant has not since the death of the veteran 
lived with another person and held herself openly to the 
public to be the spouse of such other person.

The Board notes that the evidence tends to show that the 
appellant and the veteran entered into cohabitation at least 
in 1983, and continuously lived together as if they were man 
and wife for many years prior to the veteran's death.  The 
appellant's statements, combined with the corroborating 
statements of close friends and relatives, and the 
documentary evidence provided by the appellant, persuade the 
Board that the appellant and the veteran cohabited as if they 
were husband and wife for a number of years prior to his 
death.  See38 C.F.R. § 3.52(c).  We recognize that the record 
is equivocal as to whether the veteran and the appellant ever 
expressed the overt intention to be married under common law 
(notwithstanding Arizona's nonrecognition of such marriages) 
prior to their first attempt to be ceremonially married in 
November 1999.

However, the Board finds that, with resolution of reasonable 
doubt in the appellant's favor, the appellant and the veteran 
had a deemed-valid marriage since at least sixty-five days 
prior to November [redacted], 1999.  The record reflects that the 
appellant and the veteran were married on November [redacted], 1999, 
and there are signed statements from her friends and family 
that this ceremony took place, as well as a marriage 
certificate.  Thereafter, she maintains that they lived as 
husband and wife in the home where they had lived since 1990, 
well prior to the ceremony.  Soon after that ceremony, she 
and the appellant learned that his previous divorce was not 
final and that their marriage was, thus, invalid.  The Board 
finds the appellant to be credible.  Although the appellant 
and the veteran later entered into a legal marriage that took 
place in March 2000, which was within one year prior to the 
veteran's death in September 2000, the Board does not find 
this factor to mean either one of them did not consider 
themselves "married" prior to that time, as the Board finds 
plausible and credible the appellant's contentions that they 
were, for all intents and purposes, living as married prior 
to November 1999.  In light of the foregoing, and in the 
interest of fairness and equity, the Board finds that the 
criteria set forth in 38 C.F.R. § 3.205(a) are satisfied.

Thus, without finding error in the RO's action, we will 
exercise our discretion to find that the evidence is in 
relative equipoise as to whether the veteran and the 
appellant had entered into a common-law marriage which, but 
for their error as to the finality of the veteran's previous 
divorce and the nonrecognition of such unions under State 
law, would have been valid.  In light of the foregoing, and 
with considerations of equity and fairness in the appellant's 
favor, the Board may conclude that the appellant and the 
veteran had a deemed-valid marriage from at least sixty-five 
days prior to November [redacted], 1999.  Therefore, they were 
married for more than one year prior to the veteran's death 
on September [redacted], 2000.  The appellant is recognized as the 
surviving spouse of the veteran for VA purposes.

Finally, the Board notes that in its January 2002 rating 
decision, the RO determined that service connection for the 
veteran's death was warranted.  As a result, the Board is of 
the opinion that its action herein represents a full grant of 
the benefits sought regarding the appellant's December 2000 
claim for death benefits.

ORDER

The appellant is recognized as the veteran's surviving spouse 
for the purposes of receiving Department of Veterans Affairs 
death benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



